DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments with respect to claim(s) 07/22/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barton (US 6,210,266), in view of Drechsel (US 2,770,833) and further in view of Kim et. al (US 9,849,754).
Regarding claim 13, Barton discloses a pressure relief assembly (col. 1, lines 5-8; col. 3, lines 46-49; Figs. 1-2, element 10) comprising:
a housing (col. 3, lines 49-54; Figs. 1-3, element 12) including a plurality of air passage chambers (col. 3, lines 49-62; see Fig. B below), wherein each of the plurality of air passage chambers (see Fig. B below) is defined by lateral walls (col. 3, lines 55-62; Figs. 1-3, side walls of element 12/16; see Fig. B below) connected to a top wall (col. 3, lines 55-62; Figs. 1 and 3, top wall of element 12/16 for upper chamber, element 20 for lower chamber; see Fig. B below), a bottom wall (col. 3, lines 55-62; Figs. 1 and 3, element 20 for upper chamber, bottom wall of element 16 for lower chamber; see Fig. B below), and an air passage wall (col. 3, lines 59-62; Figs. 1 and 3, element 22), wherein the air passage wall (Figs. 1 and 3, element 22) includes at least one opening (col. 3, lines 59-62; Fig. 1, opening within element 22);
a plurality of flaps (col. 4, lines 9-11; Figs. 1-4, elements 30 and 32) secured within (col. 4, lines 1-11 and 63-67; col. 5, lines 1-5) the air passage chambers (see Fig. B below) over (col. 4, lines 63-67) the air passage walls (Figs. 1 and 3, element 22), wherein each of the plurality of flaps (Figs. 1-4, elements 30 and 32) is anchored to (col. 4, lines 1-11 and 63-67; col. 5, lines 1-5) the housing (Figs. 1-3, element 12) by a bracket (col. 4, lines 1-8; Figs. 1 and 4, elements 26a, 26b, and 28), and wherein each of the plurality of flaps (Figs. 1-4, elements 30 and 32) is configured to move into an open position to expose the at least one opening (Fig. 1, opening within element 22) to relieve air pressure (col. 5, lines 29-41); and…wherein each of the plurality of air passage chambers (see Fig. B below) includes a channel (see Fig. B below) that is formed between the top wall (see Fig. B below) and the bracket (Figs. 1 and 4, elements 26a, 26b, and 28)…

    PNG
    media_image1.png
    895
    553
    media_image1.png
    Greyscale

Fig. B
Barton does not explicitly disclose at least one liquid diverter outwardly and downwardly canted away from the plurality of flaps and from at least one of the top walls above the plurality of flaps,…and wherein the at least one liquid diverter is configured to direct moisture away from the plurality of flaps.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressure relief assembly disclosed by Barton by including at least one liquid diverter outwardly and downwardly canted away from a housing with a flap and from a top wall above the flap, and wherein the at least one liquid diverter is configured to direct moisture away from the housing with the flap, as taught by Drechsel.  One of ordinary skill in the art would have been motivated to make this modification in order to prevent rain from entering the housing (Drechsel: col. 1, lines 60-62).
Thus, when the at least one liquid diverter of Drechsel is integrated into the pressure relief assembly of Barton, then Barton, in view of Drechsel, after the modifications, discloses at least one liquid diverter (Drechsel: col. 1, lines 60-62; Fig. 1, element 15) outwardly and downwardly canted away from (Drechsel: see Fig. 1) the plurality of flaps (Barton: Figs. 1-4, elements 30 and 32; Drechsel: Fig. 1, element 18) and from at least one of the top walls (Barton: see Fig. B above; Drechsel: see Fig. A above) above (Barton: see Fig. 3; Drechsel: see Fig. 1) the plurality of flaps (Barton: Figs. 1-4, elements 30 and 32; Drechsel: Fig. 1, element 18),…and wherein the at least one liquid diverter (Drechsel: Fig. 1, element 15) is configured to direct moisture away from (Drechsel: col. 1, lines 60-62; see Fig. 1) the plurality of flaps (Barton: Figs. 1-4, elements 30 and 32; Drechsel: Fig. 1, element 18).
The combination of Barton and Drechsel do not disclose that each of the brackets extends through their respective flap of the plurality of flaps.
Kim discloses an extractor grille for a vehicle that includes flaps [reference character 70-72 in Fig. 6] that have holes [reference character 71 in Fig. 6] which are penetrated by brackets that include pins [reference characters 62 or 52 in Fig. 6] that attach the flaps to the housing.
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the pressure relief assembly taught by the combination of Barton and Drechsel by attaching the flaps to the 
Regarding claim 14, the combination of Barton and Drechsel discloses the pressure relief assembly of claim 13.  Barton, in view of Drechsel, after the modifications, further discloses wherein the at least one liquid diverter (Drechsel: Fig. 1, element 15) is downwardly canted (Drechsel: col. 1, lines 60-62; see Fig. 1) at a first angle (Drechsel: see Fig. A above) with respect to an interior surface of the top wall (Barton: see Fig. B above; Drechsel: see Fig. A above), and wherein the plurality of flaps (Barton: Figs. 1-4, elements 30 and 32) in at-rest positions (Barton: col. 5, lines 6-13 and 41-46; see Fig. 3) are oriented at a second angle (Barton: see Fig. B above) with respect to the interior surface of the top wall (Barton: see Fig. B above; Drechsel: see Fig. A above), wherein the first angle (Drechsel: see Fig. A above) is greater than (the first angle is obtuse, whereas the second angle is acute) the second angle (Barton: see Fig. B above).
Regarding claim 15, the combination of Barton and Drechsel discloses the pressure relief assembly of claim 14.  Barton, in view of Drechsel, after the modifications, further discloses wherein the first angle (Drechsel: see Fig. A above) is greater than 90 degrees and less than 180 degrees (Drechsel: see Fig. A above).
Regarding claim 16, the combination of Barton and Drechsel discloses the pressure relief assembly of claim 13.  Barton, in view of Drechsel, after the modifications, further discloses wherein the at least one liquid diverter (Drechsel: Fig. 1, element 15) is integrally formed (Drechsel: col. 1, lines 60-62)…with the housing (Barton: Figs. 1-3, element 12; Drechsel: Fig. 1, element 10).  Barton and Drechsel do not explicitly disclose wherein the at least one liquid diverter is integrally…molded with the housing.  However, this is a product-by-process claim, and, "[e]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Accordingly, the integrally molding process of claim 16 does not imply any additional structure to the pressure relief assembly of claims 13 and 16, disclosed by the combination of Barton and Drechsel, failing to further distinguish claim 16.
 
Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Barton (US 6,210,266), in view of Garries et al. (US 4,899,647) and further in view of Kim et. al (US 9,849,754).
	Regarding claim 13, Barton discloses a pressure relief assembly (col. 1, lines 5-8; col. 3, lines 46-49; Figs. 1-2, element 10) comprising:
a housing (col. 3, lines 49-54; Figs. 1-3, element 12) including a plurality of air passage chambers (col. 3, lines 49-62; see Fig. B above), wherein each of the plurality of air passage chambers (see Fig. B above) is defined by lateral walls (col. 3, lines 55-62; Figs. 1-3, side walls of element 12/16; see Fig. B above) connected to a top wall (col. 3, lines 55-62; Figs. 1 and 3, top wall of element 12/16 for upper chamber, element 20 for lower chamber; see Fig. B above), a bottom wall (col. 3, lines 55-62; Figs. 1 and 3, element 20 for upper chamber, bottom wall of element 16 for lower chamber; see Fig. B above), and an air passage wall (col. 3, lines 59-62; Figs. 1 and 3, element 22), wherein the air passage wall (Figs. 1 and 3, element 22) includes at least one opening (col. 3, lines 59-62; Fig. 1, opening within element 22);
a plurality of flaps (col. 4, lines 9-11; Figs. 1-4, elements 30 and 32) secured within (col. 4, lines 1-11 and 63-67; col. 5, lines 1-5) the air passage chambers (see Fig. B above) over (col. 4, lines 63-67) the air passage walls (Figs. 1 and 3, element 22), wherein each of the plurality of flaps (Figs. 1-4, elements 30 and 32) is anchored to (col. 4, lines 1-11 and 63-67; col. 5, lines 1-5) the housing (Figs. 1-3, element 12) by a bracket (col. 4, lines 1-8; Figs. 1 and 4, elements 26a, 26b, and 28), and wherein each of the plurality of flaps (Figs. 1-4, elements 30 and 32) is configured to move into an open position to expose the at least one opening (Fig. 1, opening within element 22) to relieve air pressure (col. 5, lines 29-41); and
…wherein each of the plurality of air passage chambers (see Fig. B above) includes a channel (see Fig. B above) that is formed between the top wall (see Fig. B above) and the bracket (Figs. 1 and 4, elements 26a, 26b, and 28)….
Barton does not explicitly disclose at least one liquid diverter outwardly and downwardly canted away from the plurality of flaps and from at least one of the top walls above the plurality of flaps,…and wherein the at least one liquid diverter is configured to direct moisture away from the plurality of flaps.
However, Garries et al. teaches a ventilator system which minimizes water blow-through with minimal sacrifice of vent area (col. 1, lines 6-9) with at least one liquid diverter (i.e., louver blade; col. 4, lines 13-18; Figs. 2-6, element 8) outwardly and downwardly canted away from (col. 4, lines 13-18; see Figs. 4-6) a plurality of flaps (col. 7, lines 20-35; Figs. 4-6, element 55/56) and from at least one top wall (col. 4, lines 13-18; see Fig. C below) above (see Fig. 4) the plurality of flaps (Figs. 4-6, element 55/56), and wherein the at least one liquid diverter (Figs. 2-6, element 8) is configured to direct moisture away from (see Fig. 4-6, this is what louvers do) the plurality of flaps (Figs. 4-6, element 55/56).

    PNG
    media_image2.png
    1028
    425
    media_image2.png
    Greyscale

Fig. C
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressure relief assembly disclosed by Barton by including at least one liquid diverter outwardly and downwardly canted away from a plurality of flaps and from at least one top wall above the plurality of flaps, and wherein the at least one liquid diverter is configured to direct moisture away from the plurality of flaps, as taught by Garries et al.  One of ordinary skill in the art would have been motivated to make this modification in order to add louvers to the pressure relief assembly to further ensure that flow of air is allowed, while rain is excluded.  Making this modification could also help protect the flaps from other debris.
The combination of Barton and Drechsel do not disclose that each of the brackets extends through their respective flap of the plurality of flaps.
Kim discloses an extractor grille for a vehicle that includes flaps [reference character 70-72 in Fig. 6] that have holes [reference character 71 in Fig. 6] which are penetrated by brackets that include pins [reference characters 62 or 52 in Fig. 6] that attach the flaps to the housing.
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the pressure relief assembly taught by the combination of Barton and Drechsel by attaching the flaps to the brackets using pins, as taught by Kim, as opposed to co-molding the flaps to the frame, as taught by Barton, in order to allow for repair or replacement of the flaps without having to replace the entire bracket and frame assembly.
Regarding claim 18, the combination of Barton and Garries et al. discloses the pressure relief assembly of claim 13.  Barton, in view of Garries et al., after the modifications, further discloses wherein the at least one liquid diverter (Garries et al.: Figs. 2-6, element 8) comprises a first liquid diverter (Garries et al.: Figs. 2-4, element 8; see Fig. C above) and a second liquid diverter (Garries et al.: Figs. 2-4, element 8; see Fig. C above), wherein the first liquid diverter (Garries et al.: see Fig. C above) is positioned above and spaced apart from (Garries et al.: col. 4, lines 13-18; see Fig. 4) the second liquid diverter (Garries et al.: see Fig. C above), and wherein the first liquid diverter (Garries et al.: see Fig. C above) is parallel with (Garries et al.: see Fig. 4) the second liquid diverter (Garries et al.: see Fig. C above).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Barton, in view of Drechsel, and further in view of Kim as applied to claim 13 above, further in view of Lewis et al. (US 5,601,117).
Regarding claim 19, the combination of Barton, Drechsel, and Kim discloses the pressure relief assembly of claim 13.  Barton and Drechsel do not explicitly disclose wherein the at least one liquid diverter includes an expanded main portion that connects to the housing through a recessed root.
However, Lewis et al. teaches a flap type pressure relief valve assembly (col. 3, lines 11-16; Fig. 1, element 10) wherein a bar (col. 4, lines 6-9; Figs. 3-4C, element 32) includes an expanded main portion (col. 4, lines 40-46; Fig. 3, element 36) that connects to a housing (col. 4, lines 40-46; Fig. 1, element 12) through a recessed root (col. 4, lines 40-46; Figs. 3-4C, element 48).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressure relief assembly disclosed by Barton, Drechsel, and Kim by including a bar includes an expanded main portion that connects to a housing through a recessed root, as taught by Lewis et al. One of ordinary skill in the art would have been motivated to make this modification in order to apply this principle to the liquid diverter to achieve an arrangement which is simple in construction (Lewis et al.: col. 5, lines 5-7) while allowing customization of the angle of the liquid diverter to ensure it can be positioned ideally based on the conditions.

Allowable Subject Matter

Claims 1-3, 5-7, and 9-12 are allowed.

Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722.  The examiner can normally be reached on M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIVEK K SHIRSAT/Primary Examiner, Art Unit 3762